  Case 2:19-cr-00693-BRM Document 86 Filed 05/06/20 Page 1 of 10 PageID: 311




                                                        U.S. Department of Justice
                                                        United States A ttorney
                                                        District of New Jersey


BernardJ. Cooney                                        970 Broad StN!el..Suite 00   Direct Dial: (97JJ M5-2823
AssisramUnitedStares A1tomey                            Xewark. New Jerse;v 0 7102




                                                        February        4, 2020

Gary L. Cutler, Esq.
Gary L. Cutler, P.C .
One Gateway Center , Suite 2600
Newark, NJ 07102

                               Re:   Plea Agree ment with Kac ey C. Plaisance
                                                                            '
Dear Mr. Cutler:

             This letter sets forth the plea agreement between your client Kacey
C. Plaisance ("Plaisance ") and the United States Attorney for the District of New
Jersey ("this Office "). This plea agreement will expire on February 24, 2020. if
an executed copy is not returned to this Office on or before that date.

Charge

              Conditioned on the understandings     specified below, this Office will
accept a guilty plea from Plaisance to a two-count Information, which charges
Plaisance with conspiring to: (1) commit health care fraud, contrary to 18
U.S.C. § 1347, in violation of 18 U.S.C. § 371 (Count One); and (2) receive
illegal remunerations   contrary to the federal health care program anti-kickback
statute) 42 U.S.C. § 1320a-7b(b)(l)(A), in violation of 18 U.S.C. § 371 (Count
Two). If Plaisance enters a guilty plea and is sentenced on these charges, and
otherwise fully complies with all of the terms of this agreement, this Office will
not initiate any further criminal charges against Plaisance for, through Ark
Laboratory Network, LLC ("Ark"), from in or about 2017 through in or about
January 2019, conspiring to commit health care fraud and to receive kickbacks
and bribes from clinical laboratories in exchange for referrals of orders for
genetic tests. In addition, if Plaisance fully complies with all of the terms of
this agreement, at the time of sentencing in this matter, this Office will move to
dismiss the Indictment, Crim . No. 19-693 (BRM), as to Plaisance.



                                                    1
  Case 2:19-cr-00693-BRM Document 86 Filed 05/06/20 Page 2 of 10 PageID: 312




               However, in the event that a guilty plea in this matter is not
 entered   for any reason   or the judgment       of conviction   entered   as a result of this
 guilty plea does not remain in full force and effect, Plaisance agrees that any
 other charges that are not time-barred by the applicable statute of limitations
 on the date this agreement is signed by Plaisance may be commenced against
 him, notwithstanding the expiration of the limitations period after Plaisance
 signs the agreement.

 Sentencing

             The violations of 18 U.S.C. § 371 charge d in Counts One and Two
of the Information to which Plaisanc agrees to plead guilty each carry a
statutory maximum prison sentence of five years and a statutory maximum
fine which is the greatest of: {l) $250,000; (2) twice the gross amount of any
pecuniary gain that any persons derived from the offense; or (3) twice the gross
amount of any pecuniary loss sustained by any victims of the offense. The
sentence on each count may run co ns ecutive ly . Fines imposed by the
sentencing judge may be subje -t to the payment of interest.

             The sentence to be imposed upon Plaisance is within the sole
discretion of the sentencing judge, subject to the provisions of the Sentencing
Reform Act, 18 U.S.C. §§ 3551-3742, and the sentencing judge's consideration
of the United States Sentencing Guidelines. The United States Sentencing
Guidelines are advisory, not mandatory. The sentencing judge may impose any
reasonable sentence up to and including the statutory maximum term of
imprisonment and the maximum statutory fine. This Office cannot and does
not make any representation or promise as to what Guidelines range may be
found by the sentencing judge, or as to what sentence Plaisance ultimately will
receive.

              Further, in addition to imposing any other penalty on Plaisance ,
 the sentencing judge, with respect to both Count One and Count Two: (1) will
 order Plaisance to pay an assessment of $100 on each count pursuant to 18
 U.S.C. § 3013, which assessment must be paid by the date of sentencing; (2)
 may order Plaisance to pay restitution pursuant to 18 U.S.C. §§ 3563(b)(2),
 3583(d), or 3663; (3) may order Plaisance, pursuant to 18 U.S.C. § 3555 , to
give notice to any victims of his offense; (4) must order forfeiture, pursuant to
 18 U.S.C. § 982(a)(7); and (5) pursuant to 18 U.S.C. § 3583, may require
Plaisance to serve a term of supervised release of not more than three years on
each of Counts One and Two, which will begin at the expiration of any term of
imprisonment imposed. Should Plaisance be placed on a term of supervised
release and subsequently violate any of the conditions of supervised release
before the expiration of its term, Plaisance may be sentenced to not more than

                                              2
 Case 2:19-cr-00693-BRM Document 86 Filed 05/06/20 Page 3 of 10 PageID: 313




two years' imprisonmen t in addition to any prison term previously imposed,
regardless of the statu tory maximum term of imprisonment set forth above and
without credit for time previously served on post-r elease supervision, and may
be sentenc ed to an additional term of supervised release.

Restitution Agreement

            In addition, Plaisance agrees to pay restitution in an amount to be
determined at the time of sentencing for all losses resulting from the offense of
conviction or from the scheme , conspiracy, or pattern of criminal activity
underlying the offenses .

Rights of This Office Regarding Sentencing

              Except as otherwise provided in this agreement, this Office
reserves its right to take any position with respect to the appropriate sentence
to be imposed on Plaisance by the sentencing judge, to correct any
misstatements relating to the sent encing proceedings, and to provide the
sentencing judge and the United States Probation Office all law and
information relevant to sentencing , favorable or otherwise. fn addition, this
Office may inform the sentencing judge and the United States Probation Office
of (1) this agreement, and (2) the full nature and extent of activities and
relevant conduct with respect to this case.

Stipulations

              This Office and Plaisance agree to stipulate at sentencing to the
statements set forth in the attached Schedule A, which hereby is made a part
of this plea agreement. This agreement to stipulate, however, cannot and does
not bind the sentencing judge, who may make independent factual findings
and may reject any or all of the stipulations entered into by the parties . To the
extent that the parties do not stipulate to a particular fact or legal conclusion,
each reserves the right to argue the existence of and the effect of any such fact
or conclusion upon the sentence. Moreover , this agreement to stipulate on the
part of this Office is based on the information and evidence that this Office
possesses as of the date of this agr ee ment. Thus, if this Office obtains or
receives additional evidence or information prior to sentencing that it
determines to be credible and to be mat erially in conflict with any stipulation in
the attached Schedule A, this Office shall not be bound by an y such
stipulation. A determination that any stipulation is not binding sh:;1.llnot
release either this Office or Plaisan ce from any other portion of this agreement,
including any other stipulation . If the sentencing court rejects a stipulation,
both parties reserve the right to argue on appeal or at post -sentencing

                                         3
Case 2:19-cr-00693-BRM Document 86 Filed 05/06/20 Page 4 of 10 PageID: 314




proceedings that the sentencing court was within its discretion and authority
to do so. These stipulations do not restrict this Office's right to respond to
questions from the Court and to correct misinformation that has been provided
to the Court.

Waiver of Appeal and Post-Sentencing      Rights

              As set forth in Schedule A, this Office and Plaisance waive certain
rights to file an appeal, collateral attack, writ, or motion after sentencing,
including but not limited to an appeal under 18 U.S.C. § 3742 or a motion
under 28 U .S.C. § 2255.

Forfeiture

       As part of his acceptance of responsibility , and pursuant to 18 U .S.C.
§ 982(a)(7), Plaisance  agrees to forfeit to the United States all of his right, title,
and interest in all property the defendant obtained that constitutes or is
derived, directly or indirectly, from gross proceeds traceable to the conspiracy
to commit health care fraud, contrary to 18 U.S.C. § 1347, in violation of 18
U .S.C. § 371, and to receive illegal remunerations contrary to the federal health
care program anti-kickback statute, 42 U.S.C. § 1320a-7b(b)(l)(A)i in violation
of 18 U.S.C. § 371 , as charged in the Information.

        Plaisance waives the requirements of Rules 32.2 and 43(a) of the Federal
Rules of Criminal Procedure regarding notice of the forfeiture in the charging
instrument, announcement        of the forfeiture at sentencing, and incorporation of
the forfeiture in the judgment. The defendant understands that criminal
forfeiture is part of the sentence that may be imposed in this case and waives
any failure by the court to advise him of this pursuant to Rule 11 (b)( 1)(J) of the
Federal Rules of Criminal Procedure at the guilty plea proceeding. The
defendant waives any and all constitutional, statutory, and other challenges to
the forfeiture on any and all grounds, including that the forfeiture constitutes
an excessive fine or punishment under the Eighth Amendment. It is further
understood that any forfeiture of the defendant's assets shall not be treated as
satisfaction of any fine, restitution, cost of imprisonment, or any other penalty
the Court may impose upon him in addition to forfeiture.

       Plaisance further agrees that on or before the date he enters his plea of
guilty he will provide a complete and accurate Financial Disclosure Statement
on ·the form provided by this Office. If Plaisance fails to provide a complete and
accurate Financial Disclosure Statement by the date he enters his plea of
guilty, or if this Office determines that Plaisance has intentionally failed to
disclose assets on his Financial Disclosure Statement, Plaisance agrees that

                                           4
 Case 2:19-cr-00693-BRM Document 86 Filed 05/06/20 Page 5 of 10 PageID: 315




that failure constitutes a materiai breach of this agreement, and this Office
reserves the right, regardless of any agreement or stipulation that might
otherwise apply, to oppose any do\\nward adjustment for acceptance of
responsibility pursuant to U.S.S.G. § 3El.1, and to seek leave of the Court to
withdraw from this agreement or seek other relief.

Immigration   Consequences

              Plaisance understands    that, if he is not a citizen of the United
States, his guilty plea to the charged offense will likely result in his being
subject to immigration proceedings and removed from the United States by
making him deportable, excludable, or inadmissible, or ending his
naturalization . The defendant understands       that the immigration consequences
of this plea will be imposed in a separate proceeding before the immigration
authorities.  The defendant wants and agrees to plead guilty to the charged
offense regardless of any immigration consequences of this plea, even if this
plea will cause his removal from the United States. The defendant
understands    that he is bound by his guilty plea regardless of any immigration
consequences     of the plea. Accordingly, the defendant waives any and all
challenges to his guilty plea and to his sentence based on any immigration
consequences,     and agrees not to seek to withdraw his guilty plea, or to file a
direct appeal or any kind of collateral attack challenging his guilty plea,
conviction, or sentence, based on any immigration consequences of his guilty
plea.

Other Provisions

             This agreement is limited     to the United States Attorney's Office for
the District of New Jersey and cannot      bind other federal, state, or local
authorities.  However, this Office will   bring this agreement to the attention of
other prosecuting offices, if requested    to do so.

               This agreement was reached without regard to any civil or
administrative    matters that may be pending or commenced in the future
against Plaisance. This agreement does not prohibit the United States, any
agency thereof (including the Internal Revenue Service and the U.S.
Department of Health and Human Services), or any third party from initiating
or prosecuting any civil or administrative  proceeding against Plaisance.

              No provision of this agreement shall preclude Plaisance from
pursuing in an appropriate forum, when permitted by law, an appeal, collateral
attack, writ, or motion claiming that Plaisance received constitutionally
ineffective assistance of counsel.

                                           5
 Case 2:19-cr-00693-BRM Document 86 Filed 05/06/20 Page 6 of 10 PageID: 316




No Other Promises


             This agreement constitutes the plea agreement between Plaisance
and this Office and supersedes any previous agreements between them. No
additional promises, agreements, or conditions have been made or will be made
unless set forth in writing and signed by the parties.



                                          Very truly yours,

                                          CRAIG CARPENITO




                                     By: Bernar
                                         Assistan     .. .
APPROVED:

dft.~L Jrr:;'.1/
Lee M. Cortes,
Chief, Health Care Fraud Unit




                                      6
  Case 2:19-cr-00693-BRM Document 86 Filed 05/06/20 Page 7 of 10 PageID: 317




              I have received this letter from my attorney, Gary L. Cutler, Esq . I
have read it. My attorney and I have discussed it and all of its provisions,
including those addressing the charge, sentencing, restitution, stipulations,
waiver, forfeiture, and immigration consequences.       l understand this letter
fully. I hereby accept its terms and conditions and acknowledg e tha t it
constitutes the plea agreement between the parties. I understand that no
additional promises, agreements, or conditions have been made or will be made
unless set forth in writing and signed by the parties. I want to plead guil ty
pursuant to this plea agreement.


AGREED AND ACCEPTED:



                                             Date:
Kacey C. Plaisance



              I have discussed with my client this plea agreement and all of its
provisions, including those addressing the charge, sentencing, restitution
stipulations, waiver, forfeiture, and immigration consequences.   My client
undeJ~is
      ja,agree
           ent
             fully
               and
                 wants
                   to:e;a~:urnuantto                                               it.


                                             Date:
Gary L. Cutler, Esq.




                                         7
 Case 2:19-cr-00693-BRM Document 86 Filed 05/06/20 Page 8 of 10 PageID: 318



                   Plea Agreement with Kacey C. Plaisance

                                    Schedule   A

             L      This Office and Kacey C. Plaisance ("Plaisance") recognize that
the United States Sentencing Guidelines are not binding upon the Court. This
Office and Plaisance nevertheless agree to the stipulations set forth herein, and
agree that the Court should sentence Plaisance within the Guidelines range that
results from the total Guidelines offense level set forth below. This Office and
Plaisance further agree that neither party will argue for the imposition of a
sentence outside the Guidelines range that results from the agreed total
Guidelines offense level.

             2.   The version of the United States          Sentencing   Guidelines
effective November 1, 2018, applies in this case.

Count One - Conspiracy to Commit Health Care Fraud

             3.      The applicable guideline for this offense is U.S.S.G. § 2Xl.l,
which provides that the base offense level for any conspiracy is the base offense
level from the guideline for the substantive offense, plus any adjustments     from
such guideline for any intended offense conduct that can be established with
reasonable   certainty. Because the substantive       offense for Count One is a
conspiracy to commit health care fraud, the applicable guideline is U.S .S.G . §
2B1.1.

            4.    Because the offense of conviction does not have a statutory
maximum term of imprisonment      of 20 years or more , this guideline carries a
Base Offense Level of 6. U.S.S.G. § 2Bl. l(a)(2).

             5.     Because this offense involved losses totaling more than
$1,500,000 but not more than $3,500,000, the Specific Offense Characteristic
results in an increase of 16 levels. U.S.S.G. § 2B1.l(bl(l)(1).

              6.     Because the offense was committed through mass marketing,
the Specific Offense Characteristic   results in an increase of 2 levels. U.S.S.G. §
2Bl. l(b)(2)(A)(ii).

            7.      Because Plaisance was conv icted of a Federal health care
offense involving a Government health care program and the loss amount
associated with that offense was more than $1,000,000,     the offense level is
increase by 2 levels. U.S.S.G. § 2B1. l(b}(7).

             8.    Because Plaisance knew or should have known that a victim
of the offense was a vulnerable victi m, the offense level is increased by 2 levels.
U.S.S.G. § 3Al. l(b)(l) .

                                         8
 Case 2:19-cr-00693-BRM Document 86 Filed 05/06/20 Page 9 of 10 PageID: 319



             9.     Because Plaisance was an organizer, leader, manager, or
 supervisor in the criminal activity, the Specific Offense Characteristic results in
 an increase   of 2 levels. U.S.S.G.   § 3B1. l{c).

                10.   The Total Base Offense Level for Count One is 30.

 Count Two - Conspiracy to Receive Kickbacks

             11.   The applicable guideline for this offense is U.S.S.G. § 2Xl. l,
which provides that the base offense level for any conspiracy is the base offense
level from the guideline for the substantive offense, plus any adjustments from
such guideline for any intended offense conduct that can be established with
reasonable certainty. Because the substantive offense for Count Two is a
conspiracy     to receive kickbacks,    the applicable guideline is U.S.S.G. § 2B4.1.

                12.   Under U.S.S.G. § 2B4.l, the base offense level is 8. U.S.S.G.
§ 2B4.l(a).

             13. Because this offense involved bribes totaling more than
$1,500,000   but not more than $3,500,000,     the Specific Offense Characteristic
results in an increase of 16 levels. U.S.S.G. §§ 2B4. l(b}( l)(B) and 2B 1. l(b)(l)(l).

             14.   Because Plaisance was an organizer, leader, manager, or
supervisor in the criminal activity, the Specific Offense Characteristic results in
an increase of 2 levels. U.S.S.G. § 3B1. l(c).

                15.   The Total Offense Level for Count Two is 26.

Grouping of Multiple Counts

              16. The Government and Plaisance agreement that the conspiracy
to commit health care fraud and the conspiracy to receive kickbacks are grouped
together into a single group because those counts involve "substantially the same
harm" under U.S.S.G. § 3D 1.2. The offense level for this group, pursuant to
U.S.S.G. § 3Dl.3 is the highest offense level of the counts in the Group, or 30.
Accordingly, the total combined offense level is 30.

Acceptance of Responsibility           and Plea

              17. As of the date of this letter, Plaisance           has clearly
demonstrated a recognition and affirmative acceptance of personal responsibility
for the offenses charged. Therefore, a downward adjustment       of 2 levels for
acceptance     of responsibility is appropriate   if Plaisance's  acceptance     of
responsibility continues through the date of sentencing. U.S.S.G. § 3El.l(a).

              18. As of the date of this letter, Plaisance has assisted authorities
in the investigation or prosecution of his own misconduct by timely notifying
                                              9
Case 2:19-cr-00693-BRM Document 86 Filed 05/06/20 Page 10 of 10 PageID: 320



authorities of his intention to enter a plea of guilty, thereby permitting this Office
to avoid preparing for trial and permitting this Office and the court to allocate
their resources efficiently. At sentencing, this Office will move for a further 1-
point reduction in Plaisance's offense level pursuant to U.S.S.G. § 3El. l(b) if the
following conditions are met: (a) Plaisance enters a plea pursuant             to this
agreement, (b) this Office in its discretion determines that Plaisance's acceptance
of responsibility has continued through the date of sentencing and Plaisance
therefore qualifies for a 2-point reduction for acceptance of responsibility
pursuant to U.S.S.G. § 3El. l(a}, and (c) Plaisance's offense level under the
Guidelines prior to the operation of§ 3El. l(a) is 16 or greater.

              19.  In accordance with tl1e above, the parties agree that the total
Guidelines offense level applicable to Plaisance is 27 (the "agreed total Guidelines
offense level").

             20.   The parties agree not to seek or argue for any upward or
downward departure, adjustment or variance not set forth herein. The parties
further agree that a sent nee within the Guidelines range that results from the
agreed total Guidelines offense level is reasonable.

              21.    Plaisance knows that he has and, except as noted below in
this paragraph,    voluntarily waives, the right to file any appeal, any collateral
attack, or any other writ or motion, .including but not limited to an appeal under
18 U.S.C. § 3742 or a motion under 28 U.S.C. § 2255, which challenges the
sentence imposed by the sentencing court if that sentence falls within or below
the Guidelines range that results from the agreed total Guidelines offense level
of 27. This Office will not file any appeal, motion or writ which challenges the
sentence imposed by the sentencing court if that sentence falls within or above
the Guidelines range that results from the agreed total Guidelines offense level
of 27 . The parties reserve any right they may have under 18 U.S.C. § 3742 to
appeal the sentencing court's determination of the criminal history category . The
prov:isions of this paragraph are binding on the parties even if the Court employs
a Guidelines analysis different from that stipulated to herein. Furthermore, if
the sentencing court accepts a stipulation, both parties waive the right to file an
appeal, collateral attack, writ, or motion claiming that the sentencing court erred
in doing so.

              22.    Both parties reserve the right to oppose or move to dismiss
 any appeal, collateral attack, writ, or motion barred by the preceding paragraph
 and to file or to oppose any appeal, collateral attack, ·writ or motion not barred
_by the preceding paragraph.




                                          10
